DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-3, 5-7, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:
continuing interaction in an enterprise resource planning (ERP) system including;

maintaining configuration data specifying a respective set of actions associated with each transaction type of a set of transaction types;

monitoring actions performed in said ERP system to identify ongoing transactions for each user;

receiving, from a first user, at a first time instance a request for ongoing transactions of interest;



wherein a transaction of a transaction type is identified as an ongoing transaction for said first user if at least one past action of said respective set of actions for the transaction type has been performed by said first user prior to said first time instance and there is a corresponding set of future actions of said respective set of actions for the transaction type that are to be performed by said first user after said first time instance for said transaction to be deemed to be completed;

sending for display a plurality of ongoing transactions in said ERP system and said respective set of future actions associated with each ongoing transaction of said plurality of ongoing transactions;

receiving from a user, data indicating selection of a first action associated with a first ongoing transaction of said plurality of ongoing transactions displayed to said user; and

performing in said ERP system, said first action for said first ongoing transaction in response to said receiving.


This is considered to be a certain method of organizing human activity, in particular, continuing interaction with ongoing transactions in an enterprise resource planning system which is considered to be a fundamental economic practice.  
Regarding independent claims 1, 8, and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., memory, display unit, processor) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to 
Regarding independent claims 1 and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use memory, display units, and processors to store, display, and process information.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).


Response to Arguments
4.	Applicant's arguments filed on March 14, 2022 have been fully considered but they are not all persuasive.  Applicant argues that the rejections under U.S.C. 101 and 103 are in error and should be withdrawn.  Regarding the rejection under U.S.C. 101, it is asserted that the claims are not directed to a certain method of organizing human activity such as a fundamental economic practice or managing personal behavior, that the other claim elements integrate the abstract idea into a practical application, and that the claims amount to significantly more than just an abstract idea.  Regarding the rejection under U.S.C. 103, it is asserted that the prior art does not show all the recited features of the claimed invention, in particular, the features added in the current amendment related to monitoring actions performed by a user, identifying ongoing transactions for a user based on the monitoring wherein there is a set of future actions for the actions related to transaction types.
	The examiner agrees with applicant’s arguments related to the rejection under U.S.C. 103 and has withdrawn that rejection.  However, the examiner disagrees with the arguments related to the rejection under U.S.C. 101 and stands by the rejection which has been revised to address applicant’s arguments and amendments to the claims.  In the examiner’s view, the claims are concerned with monitoring and continuing interaction with ongoing transactions in an enterprise resource planning system and this 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627 


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627